DETAILED ACTION
This action is responsive to the application No.16/476,736 filed on 07/09/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Scheid (US 2012/0228498 A1; hereinafter ‘Scheid’), in view of Okamoto (US 2005/0152634 A1; hereinafter ‘Okamoto’).
Regarding independent claim 11, Scheid’s Fig. 2a-2b through 5a-5b discloses a semiconductor radiation detector assembly comprising:
wherein the detector chip (sensor chip 10, [0009]) comprises a silicon drift detector, SDD ([0009]) (Note: sensor chip 10 (sensor element) is arranged on a printed circuit board, and printed circuit board can comprise polyester film, [0025]). Therefore, printed circuit board 11 is make by flexible material).
a detector chip (sensor chip 10, [0009]) having a front side (37, [0064-0067]) for receiving radiation and a back side (the side of sensor chip contact with frontal face of a printed circuit board 11, see Fig. 2a-2b, [0064]; and
Scheid does not disclose

wherein said flexible substrate comprises a plurality of conductive tracks that extend on a surface of said strips from said center portion towards distal ends of said strips for electrical coupling and mechanical attachment to one of a plurality of contact pins, and
wherein the detector chip is electrically coupled to at least one of said conductive tracks.
Okamoto’s Fig. 2A-2D discloses a detector chip (optical chip mounts light receiving elements 11, [0041]) having a front side (top surface of the optical chip mounts light receiving elements 11) for receiving radiation (top surface of the optical chip mounts light receiving elements 11 receiving energy/radiation) and a back side (bottom surface of the optical chip mounts light receiving elements 11), and 
a flexible substrate (13, [0041]) comprising a center portion (where is the portion or region of flexible substrate 13 to form internal terminals 13a, see Fig. 2A, [0041]) having its front side (top surface of 13) attached to the back side of the detector chip (bottom surface of the optical chip mounts light receiving elements 11, see Fig. 2D) and a plurality of strips (see examiner mark-up Fig. 2A below) extending from the center portion and bent (Fig. 2B and 2C show the strip (see examiner mark-up Fig. 2A below)) to protrude (see Fig. 2B-2C) away from the detector chip (the optical chip mounts light receiving elements 11), 

wherein the detector chip (the optical chip mounts light receiving elements 11) is electrically coupled (see Fig. 2D, [0041], the wiring lines 13c each connect the internal terminal 13a to the external terminal 13b. Fine metal wires 16 as signal-connecting members electrically connect the internal terminals 13a of the flexible substrate 13 to outer pad electrodes 11b of the light receiving elements 11, respectively) at least one of said conductive tracks (13c).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Okamoto to teachings of Scheid such as replaced the printed circuit board 11 and wire bond (Scheid Fig. 2a-2b through 5a-5b) of Scheid by the flexible circuit board having bend connector to terminal (Okamoto Fig. 2A-2D) of Okamoto that it was known suitable alternative way of connecting to the one used by the primary reference. It would have been obvious to replace the printed circuit board 11 and wire bond in the primary reference with flexible substrate 13 in the secondary reference as both provide flexible substrate so as in order to substitution of the flexible substrate.

    PNG
    media_image1.png
    461
    597
    media_image1.png
    Greyscale

Regarding claim 12, Scheid’s Fig. 2a-2b through 5a-5b discloses a semiconductor radiation detector assembly according to claim 11, further comprising 
a base plate (39, [0064]) having said plurality of contact pins (34, [0064]) therefrom towards said detector chip (sensor chip 10, [0009]). 
Regarding claim 13, Scheid’s Fig. 2a-2b through 5a-5b discloses a semiconductor radiation detector assembly according to claim 11, wherein 
electric (the wire 19, see Fig. 2a-2b) coupling between a conductive track (24 forming in conductor carrier 12, Fig. 2b, [0072]) and a contact pin (15, Fig. 2b, [0064]), comprises one of the following:
Scheid does not disclose
a soldered connection,
a welded connection,
a wire-bonded connection,
a connection by electrically conductive glue.
Note: As modified above, the replaced printed circuit board 11 and wire bond (Scheid Fig. 2a-2b through 5a-5b) of Scheid by the flexible circuit board having bend connector to terminal (Okamoto Fig. 2A-2D) of Okamoto to shown a wire-bonded connection (16, [0041 and 0055]) connect 13a and 11b of the light receiving elements 11 of the flexible substrate 13 of Okamoto Fig. 2A-2D. Therefore, it would be obvious for one of ordinary skill in the art recognize element 16 as shown of Fig. 2A-2D, [0041 and 0055] of Okamoto is a wire-bonded connection. 
Regarding claim 15, Scheid’s Fig. 2a-2b through 5a-5b discloses a semiconductor radiation detector assembly according to claim 11, wherein 
the electrical (the wire 19, see Fig. 2a-2b) coupling between the detector chip (10) and at least one of the conductive tracks (24) is provided through an opening in the center portion of the flexible substrate (11).
Scheid does not disclose
the electrical coupling between the detector chip and at least one of the conductive tracks is provided through an opening in the center portion of the flexible substrate.
Note: As modified above, the replaced printed circuit board 11 and wire bond (Scheid Fig. 2a-2b through 5a-5b) of Scheid by the flexible circuit board having bend connector to terminal (Okamoto Fig. 2A-2D) of Okamoto to shown a wire-bonded connection (16, [0041 and 0055]) connect 13a and 11b of the light receiving elements 11 of the flexible substrate 13 of Okamoto Fig. 2A-2D. Therefore, it would be obvious for one of ordinary skill in the art recognize the electrical coupling between the detector chip (the optical chip mounts light receiving elements 11) and at least one of the conductive tracks (13c) is provided through an opening (see Fig. 2A) in the center portion of the flexible substrate (where is the portion or region of flexible substrate 13 to form internal terminals 13a, see Fig. 2A, [0041]) as meet by Okamoto. 
Regarding claim 16, Scheid’s Fig. 2a-2b through 5a-5b discloses a semiconductor radiation detector assembly according to claim 11, wherein 
where in flexible substrate (11) comprises a flexible printed circuit board, PCB, comprising a polymer layer (The first and/or the second conductor carrier can be embodied, for example, as a printed circuit board. The first and/or the second conductor carrier can comprise, for example, paper impregnated with phenolic resin or epoxy resin, polyester film, [0025]). Therefore, printed circuit board 11 is make by flexible material), wherein said metal layer (12, [0069]) is patterned to form said conductive tracks (24).
Regarding claim 19, Scheid’s Fig. 2a-2b through 5a-5b discloses a semiconductor radiation detector assembly according to claim 11, wherein
the flexible substrate is provided with a rigid portion that constitutes at least part of the of the center portion (Note: this limitation is met by reference Scheid show printed circuit board 11 form on the conductor carrier 12 (see figure 2b). Because printed circuit board 11 is flexible substrate is provided on the conductor carrier 12 is a rigid portion. Therefore, the flexible substrate 11 stack on rigid portion 12 is meet with rigid flexible boards (i.e., the rigid flexible boards is a structure of flexible substrate/board forming on top of inflexible). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Scheid (US 2012/0228498 A1; hereinafter ‘Scheid’), in view of Okamoto (US 2005/0152634 A1; hereinafter ‘Okamoto’), and further in view of Minamio (US 2005/0274882 A1; hereinafter ‘Minamio’).
Regarding claim 17, Scheid in view of Okamoto disclose a semiconductor radiation detector assembly according to claim 11, but do not explicitly disclose wherein 
the flexible substrate is attached to the detector chip via a spacer to increase the distance therebetween.
Minamio’s Fig. 3A-3D discloses the flexible substrate (13, [0025-0026]) is attached to the detector chip (the light emitting element 12 and the light receiving element 15 on the light receiving element substrate 11, [0027]) via a spacer (the bumps 25 connected with the wiring pattern of the flexible board 13 and the wirings on the light receiving element substrate 11 are electrically connected to pad electrodes at the top surface side of the light emitting element 12 consider as via a spacer, see Fig. 3B, [0026]) to increase the distance therebetween (see Fig. 3B).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Minamio to teachings of Scheid such as applied the bumps 25 connected between the flexible board 13 and the light emitting element 12 and the light receiving element 15 on the light receiving element substrate 11 (Minamio Fig. 3B) of Minamio to between the  the printed circuit board 11 and sensor chip 10 (Scheid Fig. 2a-2b through 5a-5b) of Scheid. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the surface contact between the light receiving element substrate and flexible board for efficiently dissipating heat.
Regarding claim 18, Scheid and Okamoto in view of Minamio disclose a semiconductor radiation detector assembly according to claim 17, wherein 
the spacer comprises at least one layer (the conductive bumps 25 is conductive members (conductive is metal), see Fig. 3B, [0027], Minamio) comprising zero or more metal layers and zero or more ceramic layers.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Scheid (US 2012/0228498 A1; hereinafter ‘Scheid’), in view of Okamoto (US 2005/0152634 A1; hereinafter ‘Okamoto’), and further in view of Huang (US 2014/0318832 A1; hereinafter ‘Huang’).
Regarding independent claim 20, Scheid’s Fig. 2a-2b through 5a-5b discloses a method (the method step does not required the order step to form the semiconductor radiation detector assembly. Therefore, Scheid’s Fig. 2a-2b through 5a-5b are qualify as the method to forming the device) for providing a semiconductor radiation detector assembly, the method comprising
wherein the detector chip (sensor chip 10, [0009]) comprises a silicon drift detector, SDD ([0009]) (Note: sensor chip 10 (sensor element) is arranged on the frontal face of the first conductor carrier. Preferably, the sensor element is electrically conductively connected to the conductors of the first conductor carrier (The first and/or the second conductor carrier can be embodied, for example, as a printed circuit board. The first and/or the second conductor carrier can comprise, for example, paper impregnated with phenolic resin or epoxy resin, polyester film, [0025]). Therefore, printed circuit board 11 is make by flexible material).
Scheid does not explicitly disclose a method for providing a semiconductor radiation detector assembly, the method comprising
arranging conductive tracks on desired positions of at least one surface of a piece of flexible substrate material, 
cutting the piece of flexible substrate material into a flexible substrate having a shape that includes a center portion for attachment of a detector chip on the first side and a plurality of strips that extend from the center portion and that have respective conductive tracks on at least one surface extending from the center portion towards distal ends of the strips;
bending said strips to protrude away from the first side of the flexible substrate; and
attaching the detector chip to the first side of the center portion of the flexible substrate and creating electric connection between the detector chip and at least one of the conductive tracks,
Okamoto’s Fig. 2A-2D discloses a method (Note: the method steps are mere recitations of the forming of a semiconductor radiation detector assembly, and as they had to be formed for the device to be as disclosed) for providing a semiconductor radiation detector assembly, the method comprising
arranging conductive tracks (13c, [0041]) on desired positions of at least one surface of a piece of flexible substrate material (material to form the substrate 13, [0041]),
the piece of flexible substrate material (13, see Fig. 2A mark-up above, [0008-0009 and 0015, 0024 and 0041]) into a flexible substrate (13, [0041]) having a shape (the shape of layer 13, see Fig. 2A) that includes a center portion (where is the portion or region of flexible substrate 13 to form internal terminals 13a, see Fig. 2A, [0041]) for attachment of a detector chip (The optical chip mounts light receiving elements 11, [0041]) on the first side (the top surface of substrate 13) and a plurality of strips (see examiner mark-up Fig. 2A above) that extend from the center portion and that have respective conductive tracks (13c) on at least one surface extending from the center portion towards distal ends of the strips (see examiner mark-up Fig. 2A above); 
bending said strips (see examiner mark-up Fig. 2A above) to protrude away from the first side of the flexible substrate (13, see Fig. 2B-2D); and 
attaching the detector chip (The optical chip mounts light receiving elements 11) to the first side (top surface of substrate 13) of the center portion (where is the portion or region of flexible substrate 13 to form internal terminals 13a, see Fig. 2A) of the flexible substrate (13) and creating electric connection between the detector chip and at least one of the conductive tracks (13c), 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Okamoto to teachings of Scheid such as applied the flexible circuit board having bend connector to terminal (Okamoto Fig. 2A-2D) of Okamoto to replace the printed circuit board 11 and wire bond (Scheid Fig. 2a-2b through 5a-5b) of Scheid that it was known suitable alternative way of connecting to the one used by the primary reference in order to provide flexible substrate comprising electrical terminal coupled to power source for operation of device.
Scheid in view of Okamoto do not explicitly disclose
cutting the flexible substrate,
Huang’s Fig. 1 and paragraph 0063 show the cutting the flexible sheet to form a plurality of flexible board units. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Huang to teachings of Scheid such as applied the step cutting the flexible sheet of Huang, that it was a known alternative way of connecting to the one used by the primary reference Scheid in order to provide low cost and less time for manufacturing. 
Regarding claim 21, Scheid’s Fig. 2a-2b through 5a-5b discloses a method according to claim 20, further comprising
 attaching the conductive tracks in the distal ends of the strips to respective ones of a plurality of contact pins to provide mechanical attachment and electric coupling therebetween.
Okamoto’s Fig. 2A-2D discloses attaching the conductive tracks (13c) in the distal ends of the strips (see examiner mark-up Fig. 2A) to respective ones of a plurality of contact pins (13b) to provide mechanical attachment (i.e., connect or attachment of another component to another component) and electric coupling therebetween (see Fig. 2A-2D).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Okamoto to teachings of Scheid such as replaced the flexible circuit board having bend connector to terminal (Okamoto Fig. 2A-2D) of Okamoto to the printed circuit board 11 and wire bond (Scheid Fig. 2a-2b through 5a-5b) of Scheid that it was known suitable alternative way of connecting to the one used by the primary reference. One of ordinary skill in the art would have been motivated to make this modification in order to provide flexible substrate comprising electrical terminal coupled to power source for operation of device.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 14 identified distinct feature “said plurality of conductive tracks comprise first conductive tracks that extend on a back surface of the flexible substrate from said center portion towards the distal ends of the strips,
second conductive tracks provided on a front surface of the flexible substrate at or close to the distal ends of the strips for electrical coupling to said plurality of contact pins, and
in each strip, a conductive via through the flexible substrate for electrical connection between respective one of the first and second conductive tracks.”
The closest prior art Scheid (US 2012/0228498 A1; hereinafter ‘Scheid’), Okamoto (US 2005/0152634 A1; hereinafter ‘Okamoto’), YASUI (US 2014/0021361 A1; hereinafter ‘Yasui’), and Henson (US 5,940,562, hereinafter ‘Henson’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5,940,562 and 2014/0021361.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             





/LONG  LE/
Examiner, Art Unit 2815